REYNOLDS, P. J.
This case is similar in all respects to that of No. 13744, with the same parties plaintiff and defendants, appellant and respondents, (ante, p. 408), so far as concerns the question of law involved. The difference is in the amount involved and the property sought to be charged. For the reasons stated in our opinion in case No. 13744, this cause is transferred to the Supreme Court of this State, as a case within its exclusive appellate jurisdiction.
Nortoni and Alien, JJ., concur.